DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 08/26/2020, has been entered.
Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/26/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 
Claim 1 is currently under examination as it reads on a humanized antibody.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huse et al. (US6849425B1; cite in IDS), Adams et al. (WO2008003931A1; cited in IDS), Queen (US 7022500B1; cited in IDS), Sinha et al. (US20110046354A1; cited in IDS), and Naparstek et al. (US20120156201A1; cited in IDS). 
Huse et al. teaches a method for humanizing an antibody comprised of grafting the VH-CDR and VL CDR sequences of the donor murine antibody onto a human antibody acceptor sequence, wherein the VH-CDR and VL-CDR sequences are according to the Kabat, Chothia, or MacCallum index (column 21, lines 25-41).  Huse et al. teaches that according to Chothia index, VL CDR sequences corresponds to residues 26-32, 50-52 and 91-96, and VH-CDR sequences correspond to residues 26-32, 53-55, and 96-101 (table 1).  Therefore, the humanized antibody comprised of grafting the donor CDR sequences according to the Chothia index of Huse et al. would comprise a donor antibody sequence at residues VL26-VL32, VL50-VL52, VL91-VL96, VH26-VH32, VH53-VH55, and VH96-VH101.   
Huse et al. does not specifically teach the humanized antibody comprise donor sequences at residues H33, H35, H37, H39, H43, H44, H45, H46, H47, H50, H56, H58, H60, H61, H62, H89, H91, H95, H102, H103, H105, L34, L36, L38, L41, L42, L43, L44, L45, L46, L49, L53, L55, L56, L85, L87, L89, L97, and L100 as required by claim 1 nor (2) ) donor sequences at residues H33, H35, H43, H44, H46, H50, H56, H58, H61, H62, H89, L34, L36, L38, L41, L42, L43, L44, L45, L46, L49, L53, L55, L56, L85, L87, L89, L97, and L100 as required by the present claim.  However, these deficiencies are made up in Adams et al., Queen et al., Sinha, and Naparstek et al. 
Adams et al. teaches a method of humanizing an antibody comprised of selecting a acceptor human antibody that comprise frame work sequences that are the same as the donor antibody sequence, particularly at positions including H37, H39, H44, H45, H46, H47, H89, H91 (page 8, lines 3-6), L36, L38, L38, L44, L46, L49, L85, and L87 L87, and (2) grafting donor CDR and selected framework sequences onto acceptor human antibody framework sequence (page 3-4; table 1).  Adams et al. further teaches that the one or more donor framework sequences is transferred to the acceptor framework sequence (page 5, 1st full paragraph).  Adams et al. further teaches the residues H33, H35, H50, H56, H60, H61, H62, H95, H102, L34, L55 and L89 of an antibody are part of the CDR sequences according to the Kabat index and are transferred to the acceptor framework sequences (page 1, last paragraph; page 2 1st full paragraph; page 5, 1st full paragraph).  Thus, these positions as discussed by Adams et al. comprise donor antibody sequences.
Queen et al. teaches a humanized antibody comprising donor sequences at the  CDR sequences and framework residues at H37, H89, H91, H103, H105, L36, L41, L42, L49, and L87 (claims 24 and 68).
Sinha et al. teaches a humanized antibody comprising a donor sequence at framework residues H43, L36, L45, L87, and L100 (claims 9 and 10). 
Naparstek et al. teaches that residue at L43 is substituted to generate a humanized antibody (paragraphs 0157, 0158 and 0184 in particular).
One of ordinary skill in the art at the time the invention was made would have been motivated to modify through routine optimization the humanization method of grafting the CDR sequences according to Chothia index of Huse et al., to include the methods of Adams to select a human acceptor framework sequence at numerous residues, to modify the framework sequences of the acceptor to comprise the donor residues as taught by Queen et al., Sinha et al., and Naparstek et al., to generate a humanize antibody comprising donor non-human antibody sequence at the same positions as the instant claimed humanize antibodies of claim 1 in order to generate an art equivalent humanized antibodies, because Huse et al. teaches a method for humanizing comprised of grafting the CDRs sequences according to Chothia index onto a human antibody framework sequence, and Adams et al., Queen et al., Sinha et al. and Naparstek et al. teach modifying the framework residues of the acceptor to comprise the residues of the donor antibody.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying through routine optimization the humanization method of grafting the CDR sequences according to Chothia index of Huse et al., to include the methods of Adams to select a human acceptor framework sequence at numerous residues, to modify the framework sequences of the acceptor to comprise the donor residues as taught by Queen et al., Sinha et al., and Naparstek et al., to generate a humanize antibody comprising donor non-human antibody sequence at the same positions as the instant claimed humanize antibodies of claim 1 in order to generate an art equivalent humanized antibodies, because Huse et al. teaches a method for humanizing comprised of grafting the CDRs sequences according to Chothia index onto a human antibody framework sequence, and Adams et al., Queen et al., Sinha et al. and Naparstek et al. teach modifying the framework residues of the acceptor to comprise the residues of the donor antibody.  
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims allowed.

This is a Continuation of applicant's earlier Application No. 15/475,440.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/             Primary Examiner, Art Unit 1644 
October 8, 2022